t c memo united_states tax_court juan m herrera and susana m herrera petitioners v commissioner of internal revenue respondent docket no filed date john edward leeper for petitioners jeffrey d heiderscheit for respondent memorandum opinion swift judge this matter is before us on respondent’s motion for summary_judgment respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure penalty for an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 and b the issues before us on respondent’s motion for summary_judgment are whether collateral_estoppel applies to disallow a claimed dollar_figure carryover to of business_bad_debt deductions originating in and claimed by petitioners for and and whether summary_judgment should be rendered to sustain respondent’s determination of the penalty for an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 and b unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing of their petition petitioners resided in texas on their filed and federal_income_tax returns petitioners claimed business_bad_debt deductions totaling dollar_figure thereof dollar_figure was claimed as a carryover on petitioners’ federal_income_tax return in a prior proceeding in this court at docket no petitioners and respondent litigated petitioners’ entitlement to the above-claimed business_bad_debt deductions for and and petitioners’ liability for a late-filing addition_to_tax under sec_6651 for in an opinion filed on date we disallowed petitioners’ claimed business_bad_debt deductions for and and we sustained the late-filing addition_to_tax see herrera v commissioner tcmemo_2012_308 wherry j on date the u s court_of_appeals for the fifth circuit in an unpublished opinion affirmed our disallowance of the claimed business_bad_debt deductions for and 544_fedappx_592 5th cir the dollar_figure business_bad_debt deductions that petitioners claimed for and related to a dollar_figure debt obligation of a consulting company mti owned by juan m herrera petitioner in and a related limited_liability_company hsa also owned by petitioner made payments on this debt totaling dollar_figure the court_of_appeals for the fifth circuit affirmed a key and controlling finding of the tax_court as follows although we agree with petitioners’ position that hsa’s payments were effectively payments of mti’s debt they have not shown that hsa was legally obligated to pay mti’s debt therefore we agree with the tax court’s ultimate conclusion that the payments did not give rise to a bad_debt deduction petitioners’ argument ignores a critical difference between the original dollar_figure line of credit and the dollar_figure renewed line of credit it is true that hsa was a co-obligor along with mti on the original dollar_figure line of credit the bank extended in but when the bank renewed and increased the line of credit to dollar_figure only mti was designated as the borrower peti- tioner personally guaranteed mti’s renewed line of credit but he did not do so on behalf of hsa indeed petitioners have not shown how hsa could have been held liable as a guarantor endorser indemnitor or other secondary obligor for the renewed and increased line of credit when it did not sign--and was not even mentioned--in the applicable loan document moreover the fact that hsa eventually obtained a loan from the bank in its own name to pay off mti’s debt does not change our conclusion petitioner may have simply caused hsa to pay off mti’s debt because he was an individual guarantor and because the bank looked to him for repayment but most importantly petitioners cite no authority showing that under these circumstances hsa’s payment of mti’s debt was anything other than voluntary id pincite discussion summary_judgment is appropriate where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b see 98_tc_518 aff’d 17_f3d_965 7th cir as explained in gardner v commissioner t c __ __ slip op pincite date c ollateral estoppel is an affirmative defense barring a party from relitigating an issue determined against the party in an earlier proceeding even if the second proceeding differs significantly from the first action black’s law dictionary the collateral_estoppel doctrine is also known as issue preclusion once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 quoting 439_us_322 n 105_tc_141 collateral_estoppel applies to a factual issue if the following conditions are satisfied the issue in the second proceeding is identical in all respects with the issue decided in the first proceeding there is a final judgment rendered by a court of competent jurisdiction the party against which collateral_estoppel is asserted is either a party to the prior judgment or the privy of a party to the prior judgment the parties actually litigated the issue and the resolution of the issue was essential to the prior decision and the controlling facts and applicable legal rules remain unchanged from those in the prior proceeding id t c at __ slip op pincite 90_tc_162 aff’d 904_f2d_525 9th cir petitioners dispute application of only the fifth condition above with regard thereto an exception to the application of collateral_estoppel will apply where controlling facts have changed or where controlling evidence not available in the first proceeding is submitted in the second proceeding ross v commissioner tcmemo_1988_283 citing 56_tc_895 evidence will be considered to have been unavailable in the first proceeding if by exercise of due diligence it could not have been produced 22_tc_1377 aff’d 222_f2d_622 4th cir sidoran v commissioner tcmemo_1982_197 petitioners offer a loan billing statement not introduced at the prior tax_court proceeding the statement is dated date without any further explanation petitioners merely state that the bank statement was not in evidence at the trial which occurred in indeed petitioners seem to acknowledge the billing statement was available to them and could have been offered into evidence at the trial the loan billing statement does not reflect any relevant new fact relating to the debt in question on the statement mti is identified clearly as the debtor hsa is referenced on the statement only as having the same office address as mti we conclude and hold that the doctrine_of collateral_estoppel applies with regard to the dollar_figure carryover bad_debt deduction petitioners claim on their tax_return our court’s prior holding as affirmed by the court_of_appeals for the fifth circuit is conclusive respondent has established that petitioners are liable for the dollar_figure tax_deficiency for and petitioners have not raised anything that would justify a trial see rule d in his motion respondent states that because the tax_deficiency we sustain against petitioners exceeds the greater of dollar_figure or of the tax required to be shown on their tax_return the understatement of income_tax is substantial under sec_6662 and the sec_6662 and b penalty mathematically and automatically applies accordingly respondent moves for summary_judgment against petitioners on the sec_6662 and b penalty on the penalty issue for and in opposition to respondent’s motion for summary_judgment thereon petitioners assert a reasonable basis for claiming the carryover bad_debt deduction and the resulting understatement of income_tax see sec_6662 petitioners correctly note that respondent never determined a sec_6662 penalty against them relating to the tax deficiencies for and even though the facts relating to those claimed bad_debt deductions were essentially the same as they are for additionally of petitioners’s total dollar_figure income_tax_liability as determined by respondent and that we sustain equals dollar_figure petitioners note that their federal_income_tax return was filed before the tax court’s prior opinion was filed on date petitioners argue that respondent’s failure to determine sec_6662 penalties for and establishes or at the least provides significant support for the reasonableness of their claim of essentially the same bad_debt deductions for we will deny respondent’s summary_judgment motion with regard to the dollar_figure sec_6662 and b penalty for to reflect the foregoing an appropriate order will be issued
